evidence and not clearly erroneous but review the court's application of
                the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                P.3d 1164, 1166 (2005).
                              The State argues that the district court erred in concluding
                that Robles' trial counsel was ineffective for failing to request a hearing
                regarding Robles' competency and for failing to obtain a medical report
                from Robles' childhood. We conclude that the district court properly
                determined that counsel's performance was deficient and that Robles was
                prejudiced.
                              During the pretrial proceedings, Robles was initially
                determined to be incompetent, then later determined to be competent.
                Robles then entered into a guilty plea agreement and pleaded guilty.
                However, after obtaining different counsel, Robles sought to withdraw his
                guilty plea by arguing he could not comprehend his plea due to mental and
                cognitive problems. Robles was then evaluated by a neuropsychologist,
                Dr. Perez, who concluded that Robles was not able to comprehend his
                guilty plea due to complications stemming from a serious head injury
                sustained when he was approximately two years old and other additional
                learning disabilities. The trial court concluded that Robles was therefore
                not competent to enter into a guilty plea, permitted Robles to withdraw his
                guilty plea, and this matter proceeded to trial where a jury convicted
                Robles.'


                      1-As the State is the appellant in this matter, it is the State's burden
                to provide this court with an adequate record for review. See McConnell v.
                State, 125 Nev. 243, 256 n.13, 212 P.3d 307, 316 n.13 (2009). The State
                did not provide transcripts of the hearing where the trial court granted
                Robles' motion to withdraw the guilty plea and only provided the trial
                                                                  continued on next page. .

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) (947A
                             It is a violation of the Due Process Clause of the United States
                Constitution to prosecute a person while he is incompetent.         Drope v.
                Missouri, 420 U.S. 162, 172 (1975). "The test to be applied in determining
                competency 'must be whether [the defendant] has sufficient present ability
                to consult with his lawyer with a reasonable degree of rational
                understanding—and whether he has a rational as well as factual
                understanding of the proceedings against him.' Melchor-Gloria v. State,
                99 Nev. 174, 179-80, 660 P.2d 109, 113 (1983) (alteration in original)
                (quoting Dusky v. United States, 362 U.S. 402, 402 (1960)). The test to
                determine whether a defendant is competent to enter a plea is the same as
                the general test to determine competency. See Godinez v. Moran, 509 U.S.
                389, 398-99 (1993). "A hearing to determine a defendant's competency is
                constitutionally and statutorily required where a reasonable doubt exists
                on the issue." Melchor-Gloria, 99 Nev. at 180, 660 P.2d at 113; see also
                NRS 178.400. Moreover, "a trial court must always be alert to
                circumstances suggesting a change that would render the accused unable
                to meet the standards of competence to stand trial." Drope, 420 U.S. at
                181.
                             Here, the trial court concluded that Robles was not competent
                to enter a guilty plea, but then permitted him to proceed to trial. At the


                . . . continued

                court's minute order regarding that hearing. In its order granting Robles'
                                                                             •
                post-conviction petition, the district court stated that the trial court
                concluded that• Robles was not competent to enter a guilty plea, and
                therefore, we rely on the district court's order regarding the basis for the
                withdrawal of Robles' guilty plea.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                   post-conviction evidentiary hearing, trial counsel testified that the
                   purpose of the motion to withdraw the guilty plea was to allow Robles to
                   proceed to trial and that counsel's focus was on the withdrawal of the
                   guilty plea. Counsel testified that once the trial court permitted Robles to
                   withdraw his guilty plea, counsel did not pursue further investigation into
                   Robles' medical records or seek further determination of Robles'
                   competency. As the standard for whether a defendant is competent to
                   enter a guilty plea is the same as the general standard for competency,
                   trial counsel should have ensured that Robles was competent to stand
                   trial. Failure to do so in the circumstances presented fell below an
                   objective standard of reasonableness. Moreover, it is readily apparent
                   from Dr. Perez's report that Robles' competency to proceed was in
                   question. Considering Dr. Perez's conclusions regarding Robles' mental
                   state, trial counsel provided deficient performance by focusing on the
                   withdrawal of Robles' guilty plea and failing to seek a competency hearing
                   after Robles withdrew his plea. See Dumas u. State, 111 Nev. 1270, 1271-
                   72, 903 P.2d 816, 817 (1995).
                               The evidence presented by Robles at the evidentiary hearing
                   also establishes a reasonable probability that he would have been found to
                   be incompetent had trial counsel sought a competency hearing following
                   issuance of Dr. Perez's report and had counsel also obtained the medical
                   record from Robles' childhood. At the post-conviction evidentiary hearing,
                   Robles presented testimony from an expert neuropsychologist who
                   reviewed Robles' prior mental health evaluations in conjunction with the
                   childhood medical report. The expert testified to the importance of an
                   evaluation by a neuropsychologist due to Robles' brain injury and the
                   importance of use of a medical report from when Robles was eight years

SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    0e7
                old. Again, as the trial court concluded that Robles was not competent to
                enter a guilty plea, Robles would not have been competent to proceed to
                trial. Taken together, the evidence before the district court in the post-
                conviction proceedings established that there is a reasonable probability
                that Robles would have been found to be incompetent but for the deficient
                performance of trial counsel.
                            The district court concluded that Robles had met his burden to
                demonstrate that trial counsel should have sought a competency hearing
                and that Robles was prejudiced by counsel's failure to do so. 2 After review
                of the record before this court, we conclude that substantial evidence
                supports the district court's ruling that trial counsel was ineffective.
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                      , J.
                                         Hardesty



                Dou
                  ztar"nr"                                  Cherry



                      2 The State argues that the district court's oral ruling and its written
                order did not have the same findings. The State further argues that the
                district court also failed to properly articulate its findings regarding
                prejudice. We conclude that the district court's written order substantially
                complies with its oral pronouncement and the order is sufficient to permit
                this court to fully review the State's claims.



SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                       cc: Hon. Jessie Elizabeth Walsh, District Judge
                            Attorney General/Carson City
                            Clark County District Attorney
                            William B. Terry, Chartered
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          6
(0) 1947A    ,4)E414